Citation Nr: 1133195	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a left wrist disability.

8.  Entitlement to service connection for a bilateral hearing loss disability.

9.  Entitlement to service connection for tinnitus.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims.

In November 2010, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Although the Veteran submitted evidence pertaining to his left knee disability claim without a waiver, as the Board is remanding this claim, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.   

The Veteran filed claims of entitlement to service connection for PTSD and for depression.  The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim of entitlement to service connection for a psychiatric disability he is seeking service connection for any acquired psychiatric disability, regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].  The Board therefore finds that the issues of entitlement to service connection for PTSD and depression on appeal are more appropriately addressed as the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression as listed on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression, a right knee disability, a left knee disability, a low back disability, a left wrist disability, a bilateral hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed sleep apnea is related to his military service.

2.  The Veteran's high cholesterol is not a disability for VA purposes.





CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for sleep apnea and high cholesterol.
 
In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in December 2008 and June, September and December 2009, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

Many of the Veteran's service treatment records are not associated with the claims folder. The Veteran was advised in a June 2, 2009 letter that his service treatment records were not available. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the Records Management Center in December 2008, asking for all available military medical records.  In response to the request by the RO, the Records Management Center provided available service treatment records for the Veteran's periods of active and reserve duty, and indicated that no additional service treatment records were available.  Following receipt of these records, the RO documented in a June 2009 memorandum that the records are unavailable for review.  There is no indication that the service treatment records still exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that in March 2010, the RO attempted to obtain the Veteran's SSA records.  In a subsequent March 2010 report, SSA informed VA that it did not have any of the requested records for the Veteran because the Veteran's SSA folder was destroyed.  Based upon this record, the Board finds that additional attempts to obtain these records, if any, would be futile.

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claims for sleep apnea and high cholesterol.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for sleep apnea and high cholesterol.  See 38 U.S.C.A.                § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered in-service sleep apnea or high cholesterol.  As set forth below, the Board has found the Veteran's allegations concerning the alleged in-service sleep apnea and high cholesterol to be inherently contradictory, unreliable and not credible, providing evidence against his own claim.  Facially, the Veteran's available service records do not reflect any evidence which corroborate the claimed in-service sleep apnea and high cholesterol.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of sleep apnea or high cholesterol, but the Veteran's somewhat incredulous story of the in-service sleep apnea and high cholesterol could not lead to any probative evidence by any examiner supporting the claims.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no objective evidence of record that establishes or suggests that the Veteran sustained a sleep apnea or high cholesterol disability in service.  

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He presented testimony during a VA Central Office hearing.
  
Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for sleep apnea and high cholesterol.

Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes. " 38 U.S.C.A.              § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

As has been explained earlier, most of the Veteran's service treatment records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service connection for sleep apnea

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of sleep apnea.  See a VA treatment record dated in July 2009.  Hickson element (1) is therefore satisfied as to the claim for sleep apnea.

With regard to Hickson element (2), the Veteran contends that he developed sleep apnea due to having difficulty sleeping during service.  See the November 2010 Board hearing transcript, page 16.  As discussed above, most of the Veteran's service treatment records are unavailable for review.  However, the Board notes that the Veteran is competent to attest to difficulty sleeping during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

However, while competent to report sleep difficulties both past and present, the Board finds the Veteran's assertions of in-service sleep difficulties to be not credible in light of his entire medical history.  While the Veteran reported on his VA Form 9 that he received treatment for all of his claimed disabilities during service, his medical history contains no suggestion of treatment for problems of sleep apnea in-service or for many years thereafter.  The earliest document showing a history of sleep apnea is dated in July 2009, over 10 years after his separation from active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

A history of a lack of in-service sleeping difficulties is consistent with the February 1994 service separation examination which reveals no complaints of or treatment for sleep apnea as well as the Veteran's testimony before the undersigned in November 2010 regarding a lack of treatment or diagnosis of sleep apnea during active duty.  Rather, he noted that he first recalled sleep problems beginning in 2008.  The Board finds that the 1994 report of history, taken in conjunction with a physical examination is far more probative than any recent assertions, including the statement on his VA Form 9, that his current sleep apnea has persisted since service.  Indeed, the Veteran's testimony at the November 2010 Board hearing as well as the February 1994 separation examination directly contradict any current assertion that he has had sleep apnea since discharge from active duty.
  
In giving more weight to the history provided during the February 1994 separation examination and the Veteran's testimony at the November 2010 Board hearing, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service such as difficulty sleeping.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of sleep apnea since service is not credible in light of both the lack of any post service treatment or complaints of sleep apnea until 2009 and inconsistent reports of medical history pertaining to the onset of sleep problems.  

Accordingly, the Board finds as a matter of fact that the Veteran's recent unsupported and self-serving statements concerning in-service sleep problems are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 10 years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible and competent indication of in-service sleep apnea.  Hickson element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed sleep apnea and service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's brother, C.A., provided a statement documenting the Veteran's treatment for his sleep apnea.  The Board notes that the Veteran and his brother, while entirely competent to report the Veteran's symptoms both current and past (including difficulty sleeping), have presented no competent evidence of a nexus between the Veteran's sleep apnea and his military service.  Furthermore, the Board has found the Veteran's statements regarding a history of a sleep apnea in service are not credible.  

Additionally, the Veteran and his brother are not competent to opine on matters such as the etiology of the Veteran's current sleep apnea.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or his brother has the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's sleep apnea and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his brother in support of the Veteran's own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had sleep apnea continually since service.  However, as mentioned above, the first postservice evidence of, or treatment for, sleep apnea is in July 2009.  See a VA treatment record dated in July 2009.  Moreover, the Veteran testified that he first noticed sleep problems in 2008.  The foregoing does not support a finding of continuity of symptomatology since service.  

To reiterate, while the Veteran is competent to report difficulty sleeping over the years since service, the Board notes that he also testified at the November 2010 Board hearing that he did not receive any treatment in service for sleep apnea.  Moreover, his February 1994 separation examination is negative for any complaints of or treatment for sleep apnea.  The Board therefore finds that any current statements regarding a continuity of sleep apnea since service are not credible.  The Veteran's testimony at the November 2010 Board hearing as well as the February 1994 separation examination contradict any current assertion that his current sleep apnea was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for sleep apnea for many years after his separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.   Accordingly, Hickson element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.

Service connection for high cholesterol

Postservice treatment records show that the Veteran currently has high cholesterol.  However, despite documented evidence of high cholesterol, service connection may not be granted for high cholesterol.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from disease and injuries and their residual conditions.  See 38 C.F.R. §§ 4.1, 4.10 (2010); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

Service connection for an acquired psychiatric disorder, to include PTSD and depression

The Veteran contends that he has PTSD and depression due to witnessing his friend commit suicide by jumping overboard while serving on the USS Forrestal in summer of 1988.  See, e.g., the November 2010 Board hearing transcript, pgs. 3-4, 8.  He also testified that he witnessed a man injure himself and later die from getting his head stuck in a hatch on the USS Forrester in 1989.  Id. at pgs. 4-5.

In support of his claim, the Veteran has submitted buddy statements documenting that he witnessed his friend commit suicide during service by jumping overboard.  Specifically, the Veteran's brother, C.A., testified at the November 2010 Board hearing that while serving in the Navy on the USS Luce in 1988, he received a message that a man jumped overboard on the USS Forrestal.  The Veteran's brother was subsequently informed by the Veteran that the man who jumped overboard was the Veteran's friend.  Additionally, W.B., who served with the Veteran on the USS Forrestal, submitted a statement dated in October 2010 documenting the report of the suicide in 1988 and the Veteran's report that he was friends with the man who committed suicide.  

The Veteran's claimed stressors have not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  Because the Veteran has provided sufficient details about the alleged stressors with respect to witnessing his friend commit suicide and his friend dying from having his head stuck in a hatch, the Board finds that a remand is necessary in order to attempt verification of the reported stressors.  Further, if a stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD and depression are a result of a verified in-service stressor.

Service connection for bilateral knee, low back, left wrist, bilateral hearing loss, and tinnitus disabilities

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claims of entitlement to service connection for bilateral knee, low back, left wrist, bilateral hearing loss, and tinnitus prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  

In particular, the Veteran testified at the November 2010 Board hearing that he injured his back, knees, and left wrist during service from lifting heavy equipment in 1988 or 1989 as well as from training, and further testified that he received treatment for the back and left wrist disabilities.  See the November 2010 Board hearing transcript, pgs. 13-15.  

The Board notes that the Veteran's available service treatment records do not document any occurrence of or treatment for injuries to his knee, back, or left wrist.  However, as discussed above, the Veteran is competent to attest to experiencing injuries to his back, knees, and left wrist.  See Jandreau, supra.  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of in-service back, knee, and left wrist injuries.  There is nothing in the claims folder to suggest that the Veteran did not sustain the injuries as described during his Board hearing.  Moreover, the Veteran's brother testified that the Veteran reported back and bilateral knee pain during his period of active duty.  Accordingly, evidence of an in-service injury is arguably met.

With respect to the Veteran's bilateral hearing loss and tinnitus disabilities, he maintains that he developed hearing loss and tinnitus due to noise exposure in service from working with aircraft equipment.  See, e.g., the November 2010 Board hearing transcript, page 11.  The Veteran served on active duty from June 1986 to May 1994.  His DD Form 214 and personnel records reflect that the Veteran worked with aviation equipment.  His separation examination dated in February 1994, which is the only service treatment record for the Veteran's period of active duty, is negative for any history, treatment, or diagnosis of a hearing loss disability or tinnitus.  On the contrary, the first documented complaint of or treatment for a hearing impairment was in December 2008, when the Veteran filed his claim for VA benefits.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including aviation training, would be consistent with exposure to loud noise in service.

The Board acknowledges that the Veteran's available service treatment records do not show any hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

There is no opinion of record as to whether the Veteran's current bilateral knee, low back, left wrist, and hearing impairment disabilities are related to his military service.  In light of the foregoing, examination and medical nexus opinions must be obtained which address the nature of the Veteran's disabilities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Additionally, during the above-referenced Board hearing in November 2010, the Veteran discussed his low back and left wrist disabilities and claimed that his symptoms had persisted since service.  He also indicated that he was currently receiving treatment at the VA Medical Center in Charleston, South Carolina for these disabilities.  See the November 2010 Board hearing transcript, pgs. 14-15.  The Board notes that the Veteran's claims folder is negative for any VA treatment records after April 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  The RO should request any records from the 
VA Medical Center in Charleston, South Carolina after April 2010 pertaining to the Veteran's low back and left wrist disabilities.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should contact the Veteran and ask that he clarify when and where each of his stressors occurred, especially the stressors identified in the November 2010 Board Hearing.  The Veteran should also be asked to provide any additional corroborating evidence he may have pertaining to the alleged stressors experienced during his military service.  The RO should also request that the Veteran identify any recent medical examination and treatment records pertaining to his claimed psychiatric disabilities.  The RO should take appropriate steps to secure any records so identified and to associate them with the Veteran's VA claims folder.

3.  The RO should then review the file and prepare a summary of the Veteran's claimed stressors.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the RO deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

4.  PTSD and depression.  If and only if, at least one claimed in-service stressor is verified, the RO should then make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the existence and etiology of the Veteran's claimed psychiatric disorders.  The Veteran's VA claims folder must be made available to the examiner.  

The examiner should either diagnose PTSD or depression or rule it out as a diagnosis.  If the examiner determines that the Veteran has PTSD and/or depression, he/she should state whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's PTSD and/or depression is a result of his claimed in-service stressors.  The VA examiner should also determine whether the Veteran suffers from any other psychiatric disorders and if so whether they are related to his military service.  The report of the examination should be associated with the Veteran's VA claims folder.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  Bilateral knee, low back, and left wrist disabilities.  The Veteran should be afforded appropriate VA examinations to determine the nature and etiology of his bilateral knee, low back, left wrist, bilateral hearing loss, and tinnitus disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examinations.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current right and/or left knee disability;

b)  For each knee disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service injury.
 
c)  Identify any current back disability;

d)  For each back disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service injury.

e)  Identify any current left wrist disability;

f)  For each left wrist disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service injury.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.



6.  Bilateral hearing loss disability and tinnitus

The Veteran should be afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examinations.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current bilateral hearing loss disability;

b)  If a bilateral hearing loss disability is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service noise exposure.

c)  Identify any current tinnitus disability;

d)  If tinnitus is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service noise exposure.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


